DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	The applicant’s representatives and the examiner conducted an interview on March 2, 2022.  Pursuant to that interview, the issues raised in the Non-Final Rejection filed January 26, 2022, have been resolved, and that Office Action is hereby withdrawn.  Claims 1-22 are pending in the application.  The applicant has cancelled claim 23.

Terminal Disclaimer
3.	The terminal disclaimer filed on September 24, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued from U.S. Patent Application No. US 16/815,671 or that would extend beyond the expiration date of U.S. Patent No. US 10,593,164 or U.S. Patent No. US 10,861,294 has been reviewed and is accepted. The terminal disclaimer has been recorded.






Allowable Subject Matter
4.	Claims 1, 16, and 18 and claims 2-15, 17, and 19-22, which depend from one of claims 1, 16, and 18, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method for monitoring worker safety, comprising receiving definitions of associations of a plurality of electronic monitors to a first worker; 
interpreting information from a first electronic monitor of the plurality of electronic monitors based upon information from a second electronic monitor of the plurality of electronic monitors;
interpreting information from a first electronic monitor of the plurality of electronic monitors based upon information from one or more electronic monitors associated with a second worker; and
determining a safety status of the first worker based on the interpretation of the information from the first electronic monitor based upon information from the second electronic monitor and the interpretation of the information from the first electronic monitor based upon information from one or more electronic monitors associated with the second worker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689